Plaintiff in error was convicted upon an information charging that in Pontotoc county, July 28, 1923, he did sell to one Oscar Harjo one pint of corn whisky, and, in accordance with the verdict of the jury, he was on January 8, 1924, sentenced to pay a fine of $50 and to be confined in the county jail for 30 days. From the judgment he appealed by filing in this court, April 21, 1924, petition in error with case-made.
The errors assigned are that the verdict is contrary to the law, and to the evidence, and that the court erred in the instructions given. No brief in support of the assignments of error has been filed, and no appearance made in his behalf in this court.
Oscar Harjo testified that at a pachofa at Johnson's place near Steedman, in Pontotoc county, about 4 o'clock in the morning he bought a pint of whisky off the defendant, paying him $1.50 therefor; that Ben Alexander was present.
Ben Alexander testified that he was present when Hamilton Walters sold a pint of whisky to Oscar Harjo, and saw Harjo pay him a paper dollar and a silver half dollar for the whisky, and that he helped Harjo to drink it.
As a witness in his own behalf, the defendant testified that he attended the pachofa at Johnson's, and saw Oscar Harjo and Ben Alexander there, but he did not sell them the whisky, that they were drunk, and he had a fight with them at that time. He admitted, however, that he had a bottle of whisky in his pocket at the time.
We have carefully examined the whole record, and find that the evidence is sufficient to sustain the verdict, *Page 440 
and the instructions fully stated the law applicable to the case.
The judgment appealed from herein is accordingly affirmed.
BESSEY, P.J., and EDWARDS, J., concur.